DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on July 18, 2022 is acknowledged. The traversal is on the ground(s) that “the species restriction to the extent that the subject matter of Figures 1-7 is not encompassed within species 2”. The Examiner has reconsider that Figures 1-5 is encompassed with Figure 8. However, the Examiner maintains that Figures 6 and 7 are directed to a different alignment species.
Claim 20 appears to be directed to the elected species. Thus, the claim has been rejoined for consideration.
Claim 30 appears to be directed to a non-elected species (e.g. Figures 9 and 10), wherein Figures 9 and 10 are directed to an axis guide (element 952). Claims 30 and 31 are withdrawn as being directed to a non-elected species.
Claims 15-17, 30, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 18, 2022.
Claims 1-13 were cancelled. Claims 14-33 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first angle" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the base" in ll. 3 and ll. 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the base" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
 Claims 19 and 20 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 18-29, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (US 2004/0064188), herein referred to as Ball.
Regarding claim 14, Ball discloses a method for calibrating adjustable orthopaedic devices (¶15), comprising: identifying an anatomical geometry of an anatomical feature of a patient (e.g. shoulder), wherein the geometry of the anatomical feature (e.g. shoulder) includes an anatomical axis (e.g. longitudinal axis) and the anatomical geometry is at one or more angles with respect to the anatomical axis (e.g. longitudinal axis), coupling an alignment mechanism (24) to an anatomy simulator (130) (figure 22), wherein the anatomy simulator (130) is configured to (i.e. capable of) reproduce the one or more angles (154, 156) (figures 21 and 22) with respect to the alignment mechanism (24), and coupling a first plate (26’) with the anatomy simulator (130) (figure 22),wherein coupling the first plate (26’) with the anatomy simulator (130) includes mating the first plate (26’) with a base portion (142) of the anatomy simulator (130) (figure 22), wherein the mating of the first plate (26’) with the base portion (142) establishes the first plate (26’) at the one or more angles (154, 156) (figures 21 and 22) with respect to the alignment mechanism (24).
Regarding claim 18, Ball discloses wherein mating the first plate (26’) with anatomy simulator (130) includes mating the first plate (26’) with the alignment mechanism (24) and establishing the first angle between the first plate (26’) and the alignment mechanism (24) with the base portion (142) of the anatomy simulator (130) (figure 22).
Regarding claim 19, Ball discloses wherein the first plate (26’) and the alignment mechanism (24) are configured to (i.e. capable of) couple at one or more orientations (figures 21 and 22) and coupling the first plate (26’) with the alignment mechanism (24) fixes the orientation of the first plate (26’) with respect to the alignment mechanism (24) (¶77).
Regarding claim 20, Ball discloses wherein a portion of the alignment mechanism (24) is quasi-spherical (50) (¶51 and figure 5), and the quasi-spherical portion (50) is configured to (i.e. capable of) be received by a plate socket (96) of the first plate (26’).
Regarding claim 21, Ball discloses wherein coupling the first plate (26’) with the anatomy simulator (130) further comprises situating the first plate (26’) in a first simulator socket (138) formed within a first face (134) of the anatomy simulator (130) (figure 22), wherein the first simulator socket (138) formed within a first face of the anatomy simulator (130) is one of a plurality of simulator sockets (138, 140, 142, 144) formed within a plurality of faces (132, 134) of the anatomy simulator (130) (figure 22).
Regarding claim 22, Ball discloses wherein situating the first plate (26’) within one of a plurality of simulator sockets (138, 140, 142, 144) sets the first plate (26’) relative to the alignment mechanism (24) at one of a plurality of angles (figure 22).
Regarding claim 23, Ball discloses wherein the first plate (26’) is configured to (i.e. capable of) couple with the anatomical feature of the patient (e.g. shoulder).
Regarding claim 24, Ball discloses wherein the alignment mechanism (24) comprises: an expansion device (figure 5) comprising: an expandable ball (50) configured to (i.e. capable of) couple to the first plate (26’), and a stem (46) connected to the expandable ball (50) (figure 5), and a pin (30) (figures 7 and 8) receivable by the expandable ball (50) (¶56).
Regarding claim 25, Ball discloses wherein the expandable ball (50) includes an expansion bore (66) configured to (i.e. capable of) receive the expansion pin (30) (¶56).
Regarding claim 26, Ball discloses further comprising inserting the expansion pin (30) into the expansion bore (66) to expand the expandable ball from a first diameter (¶56) to a second diameter (¶56), wherein the expansion from a first diameter to a second diameter fixes the orientation of the first plate (26’) with respect to the alignment mechanism (24) (¶56, ¶58).
Regarding claim 27, Ball discloses wherein establishing the first plate (26’) at the one or more angles with respect to the alignment mechanism (24) further comprises selecting a face (135) of the anatomy simulator (130) containing one or more simulator indicia (e.g. marks, ¶81) corresponding to the identified patient anatomy.
Regarding claim 28, Ball discloses wherein coupling the alignment mechanism to the anatomy simulator includes situating the stem (46) within one of one or more central bores (138, 140, 142, 144) of the anatomy simulator (130), wherein insertion of the stem (46) into the one of one or more central bores of the anatomy simulator (130) allows the first plate (26’) to mate with the base portion (142).
Regarding claim 29, Ball discloses wherein the first plate (26’) comprises a dome (figures 1 and 22) configured to (i.e. capable of) couple with a prosthetic humeral head (figures 1 and 2).
Regarding claim 32, Ball discloses wherein the anatomy simulator (130) comprises a socket (138, 140, 142, 144) extending into a first face (135) of the anatomy simulator (130) to form the base (142) (figure 20), the first face (135) extending along a first plane (figure 20), and the base of the anatomy simulator (130) extends along a second plane (figure 20) angled relative to the first plane (figure 20).
Regarding claim 33, Ball discloses wherein coupling of the first plate (26’) with the alignment mechanism (24) when the alignment mechanism (24) is engaged with the base (142) (figure 20) allows the first plate (26’) to be aligned along the anatomical axis (figure 22) when implanted in the anatomical feature (e.g. shoulder).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775